UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4429 Dreyfus U.S. Treasury Long Term Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31/08 Date of reporting period: 3/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus U.S. Treasury Long Term Fund March 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes98.8% Rate (%) Date Amount ($) Value ($) Asset - Backed Ctfs.1.8% Small Business Administration, Ser. 2005-P10A, Cl. 1 4.64 2/10/15 1,607,739 U.S. Government Agencies10.7% Federal National Mortgage Association, Notes 5.00 2/13/17 1,560,000 a 1,710,106 Federal National Mortgage Association, Notes 5.38 6/12/17 3,325,000 a 3,718,268 Residual Funding - Strip, Bonds 0.00 4/15/30 11,465,000 4,593,991 U.S. Government Agencies/Mortgage-Backed2.5% Government National Mortgage Association I Ser. 2005-9, Cl. A, 4.03%, 5/16/22 159,364 160,689 Ser. 2006-6, Cl. A, 4.05%, 10/16/23 160,908 161,884 Ser. 2006-9, Cl. A 4.20%, 8/16/26 454,049 460,060 Ser. 2006-5, Cl. A 4.24%, 7/16/29 1,531,689 1,555,704 U.S. Treasury Bonds75.1% 4.50%, 2/15/36 9,550,000 b 11,006,385 4.75%, 2/15/37 6,525,000 b 7,819,808 5.25%, 2/15/29 9,905,000 b,c 12,200,177 6.00%, 2/15/26 1,533,000 b 2,020,207 6.13%, 11/15/27 10,555,000 b 14,193,182 6.38%, 8/15/27 6,835,000 b 9,419,485 8.00%, 11/15/21 4,555,000 b 6,741,400 8.75%, 8/15/20 4,480,000 b 6,836,202 U.S. Treasury Notes8.7% 2.75%, 2/15/19 5,550,000 b 5,582,096 4.75%, 8/15/17 2,095,000 b 2,451,152 Total Bonds and Notes (cost $88,351,925) Face Amount Covered by Options.0% Contracts ($) Value ($) Call Options U.S. Treasury 30 Year Bonds, May 2009 @ 128.0 (cost $24,024) 800,000 d Principal Short-Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills 0.29%, 5/7/09 (cost $244,928) 245,000 c Other Investment.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $207,000) 207,000 e Investment of Cash Collateral for Securities Loaned44.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $41,889,682) 41,889,682 e Total Investments (cost $130,717,559) 144.1% Liabilities, Less Cash and Receivables (44.1%) Net Assets 100.0% a On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. b All or a portion of these securities are on loan. At March 31, 2009, the total market value of the fund's securities on loan is $40,989,756 and the total market value of the collateral held by the fund is $41,889,682. c All or partially held by a broker as collateral for open financial futures positions. d Non-income producing security. e Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $130,717,559. Net unrealized appreciation on investments was $3,926,799 of which $5,987,241 related to appreciated investment securities and $2,060,442 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES March 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 3/31/2009 ($) Financial Futures Long U.S. Treasury Bonds 33 4,280,203 June 2009 34,547 Financial Futures Short U.S. Treasury 10-Year Notes 42 (5,211,281) June 2009 (64,910) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN March 31, 2009 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options U.S. Treasury 10 Year Notes, April 2009 @ 126.0 1,500,000 a (5,625) U.S. Treasury 30 Year Bonds, May 2009 @ 131.0 800,000 a (17,875) Put Options U.S. Treasury 10 Year Notes, April 2009 @ 121.0 1,500,000 a (3,281) U.S. Treasury 30 Year Bonds, May 2009 @ 123.0 800,000 a (6,375) (Premiums received $34,736) Gross Unrealized Depreciation a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 0 Other Financial Instruments+ 0 0 Liabilities ($) Other Financial Instruments+ 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures and options are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type, indications as to values from dealers, and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy, that at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan will be maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund may invest in financial futures contracts in order to gain exposure to or protect against changes in the market. The fund is exposed to market risk as a result of changes in the value of the underlying financial instruments. Investments in financial futures require the fund to mark to market on a daily basis, which reflects the change in the market value of the contracts at the close of each days trading. Typically, variation margin payments are received or made to reflect daily unrealized gains or losses. When the contracts are closed, the fund recognizes a realized gain or loss. These investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. The fund may purchase and write (sell) put and call options in order to gain exposure to or protect against changes in the market. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instruments underlying the options.
